     Case 1:20-cv-01811-AWI-SKO Document 16 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 7
      KEITH M. CREAR,                                    No. 1:20-cv-01811-AWI-SKO (HC)
 8
                         Petitioner,                     ORDER ADOPTING FINDINGS AND
 9                                                       RECOMMENDATION, DISMISSING
                                                         PETITION FOR WRIT OF HABEAS
10           v.                                          CORPUS, AND DIRECTING CLERK OF
                                                         COURT TO ENTER JUDGMENT AND
11                                                       CLOSE CASE
      WILLIAM BARR,
12                                                       (Doc. No. 11)
                         Respondent.
13

14

15          Petitioner is a federal prisoner proceeding pro se and in forma pauperis with a petition for
16   writ of habeas corpus pursuant to 28 U.S.C. § 2241. On January 5, 2021, the magistrate judge
17   assigned to the case issued a Findings and Recommendation that recommended the petition be
18   dismissed without prejudice based on a lack of exhaustion. Doc. No. 11. This Findings and
19   Recommendation was served upon all parties and contained notice that any objections were to be
20   filed within twenty-one days from the date of service of that order. No party has filed objections,
21   and the time to do so has expired.
22          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a
23   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that
24   the magistrate judge’s Findings and Recommendation is supported by the record and proper
25   analysis.
26          In the event a notice of appeal is filed, a certificate of appealability will not be required
27   because this is not a habeas order in which the detention complained of arises out of process
28
                                                        1
     Case 1:20-cv-01811-AWI-SKO Document 16 Filed 02/02/21 Page 2 of 2


 1   issued by a state court. Forde v. U.S. Parole Comm’n, 114 F.3d 878, 879 (9th Cir. 1997) (citing

 2   Ojo v. INS, 106 F.3d 680, 681–82 (5th Cir. 1997); Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.

 3   1996)).

 4             Accordingly, IT IS HEREBY ORDERED that:

 5             1.    The Findings and Recommendation filed on January 5, 2021 (Doc. No. 11) is

 6                   ADOPTED in full;

 7             2.    The petition for writ of habeas corpus (Doc. No. 1) is DISMISSED without

 8                   prejudice;

 9             3.    The Clerk of Court is directed to ENTER judgment and CLOSE the case; and

10             4.    No certificate of appealability is required.

11
     IT IS SO ORDERED.
12

13   Dated: February 2, 2021
                                                   SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
